Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 02/22/2021 is acknowledged.  The traversal is on the ground(s) that the claims of the present invention would appear to be part of an overlapping search area.  This is not found persuasive because the groups of inventions lack unity of invention a posteriori, since the special technical feature as indicated in the office action dated 01/12/2021 is not a technical feature that defines a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2021.
Claim Objections
Claim 2 objected to because of the following informalities:  the limitation “each membrane distillation module” in le 3 should be changed to “each of the plurality of membrane distillation modules” to provide proper antecedent basis and avoid any ambiguity with regards to which membrane distillation modules are being referred to by the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adsorption-desorption unit" in line 5 on page 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over “A novel integrated thermal-/membrane-based solar energy-driven hybrid desalination system: Concept description and simulation results”, Water Research 100 (2016) 7-19 (hereinafter referred as “Kim”), in view of “Numerical simulation and performance investigation of an advanced adsorption desalination cycle”, Desalination 308 (2013) 209–218 (herein referred as “Thu”), and US 2013/0341177 (hereinafter referred as “NG”).
Regarding claim 1, Kim teaches a system (Fig. 2) for desalination of aqueous feed, the method comprising:

a preheater (PHE) having an aqueous feed liquid inlet and an aqueous feed liquid outlet, the aqueous feed liquid outlet being in communication with the aqueous feed liquid inlet of the membrane distillation unit, the preheater having a heating fluid inlet and an outlet for heating fluid (refer fig. 2);
at least one adsorption-desorption unit (AD unit), the adsorption-desorption unit having a vapor inlet in communication with the vapor outlet of the membrane distillation unit (see fig. 2 indicating supplying vapor from membrane distillation to AD unit) and configured to receive aqueous vapor from the membrane distillation unit, the adsorption-desorption unit including an adsorption-desorption bed, the adsorption-desorption bed including a fluid inlet configured to receive either a heating or a cooling fluid and a fluid outlet, the adsorption-desorption unit having a vapor outlet, the adsorption-desorption unit further including a fluid inlet in communication with the fluid inlet of the adsorption-desorption bed, the adsorption-desorption unit including a fluid outlet in communication 
a condenser (refer bottom portion of fig. 2) including a condensation surface and a vapor inlet in communication with the permeate vapor outlet of the membrane distillation unit or the vapor outlet of the adsorption-desorption chamber or both, the vapor inlet of the condenser configured to deliver vapor from the membrane distillation unit or the adsorption-desorption chamber or both to the condensation surface, the condenser including a condensation outlet configured to remove condensate from the condenser, the condenser including a fluid inlet configured to deliver cooling fluid to cool the condensation surface, and a fluid outlet configured to return the fluid from the condenser (refer bottom portion of fig. 2 indicating supplying vapor that is discharged from AD to the condenser, the condenser condensing vapor into permeate water, the condenser comprising a cooling water inlet and outlet).
Kim further discloses that brine from first membrane distillation unit is supplied to a second membrane distillation unit (see fig. 2 indicating brine from 1st VMD is supplied to 2nd VMD module). Kim does not disclose use of evaporator that vaporizes the brine and the vapor from evaporator is sent to AD module. However, use of evaporator instead of 2nd membrane distillation unit would have been an obvious matter of design choice to one of ordinary skill in the art since both, evaporator and membrane distillation, separates water in vapor form from brine. It would have been a simple substitution of one known element for another to obtain predictable result of vaporizing water from brine. The rational of “Simple substitution of one known element for another to obtain predictable results” has been identified to support a conclusion of obviousness KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Kim does not teach that the condenser includes a fluid inlet configured to deliver fluid from the evaporator to a surface of the condensation surface and to cool the condensation surface, and fluid outlet configured to return the fluid from the condenser back to the evaporator and ultimately return of the fluid to the fluid inlet of the condenser in a closed loop.
Thu discloses a system for desalination, the system comprising an evaporator, a condenser, and adsorption-desorption beds (fig. 2). The system comprises integrated evaporator-condensation device that is made either of a shell-and-tube type or plate-type heat exchanger. In the former exchanger, evaporation of saline water occurs in the shell side of heat exchanger while condensation of vapor follows on the tube-side which acts as the heat source. The evaporator could be fed with either the pre-treated sea or brackish water and this process could be intermittent or continuous depending on the size of plant. This arrangement reduces the heat transfer resistances, improving the evaporation rates of the seawater solution (P211/right column).
Kim and Thu are analogous inventions in the art of desalination systems utilizing vaporizing seawater and AD units. It would have been obvious to one of ordinary skill in the art to modify the system of Kim with teachings of Thu to use recycled brine from evaporator to condensate water vapor in the condenser to reduce energy consumption, improve adsorption capacity, and lowering of effective condensation temperature in condenser.

NG teaches a desalination system comprising a preheater/evaporator (4), a plurality of distillation units (11, 12, 34, 35), and adsorption-desorption unit (5, 6), wherein the adsorption-desorption unit includes a fluid inlet in communication with the fluid inlet of the adsorption-desorption bed, the adsorption-desorption unit including a fluid outlet in communication with the fluid outlet of the adsorption-desorption bed and in communication with the heating fluid inlet of the preheater (refer fig. 1, the heat source 3 is common between the preheater/evaporator and adsorption-desorption unit.
Modified Kim and NG are analogous inventions in the art of desalination systems comprising preheater, distillation units, and adsorption-desorption units. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Kim with teachings of NG to use a common heating fluid between the preheater and adsorption-desorption unit because NG established that such is known in the art.
Regarding claim 2, modified Kim teaches limitations of claim 1 as set forth above. Kim further teaches that the membrane distillation unit comprises a plurality of membrane distillation modules (see fig. 2 indicating 1st VMD module to nth VMD module), each membrane distillation module including a vapor permeable membrane and a high pressure side to one side of the membrane and a low pressure side to a side 
Regarding claim 3, modified Kim teaches limitations of claim 1 as set forth above. Kim teaches a closed loop system for providing heating fluid to the preheater (refer fig. 1 ETC array). NG discloses using same heating source between preheater/evaporator (4) and adsorption-desorption unit (Refer fig. 1). Use of open loop or closed loop system would have been an obvious matter of choice to one of ordinary skill in the art since the object of heating two or more units using a same heating source is disclosed by NG and closed loop system is disclosed by Kim. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The rationale include “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
Regarding claim 4, modified Kim teaches limitations of claim 1 as set forth above. Kim further teaches that the adsorption-desorption bed includes a hydrophilic porous material having a surface area higher than 400 m2/g (P8/Left column/2nd
Regarding claim 5, modified Kim teaches limitations of claim 1 as set forth above. Kim further teaches that the fluid inlet and outlet of the adsorption-desorption unit are part of a closed loop configured to provide a cooling fluid to the adsorption-desorption bed (refer fig. 2).
Regarding claim 6, modified Kim teaches limitations of claim 1 as set forth above. Thu further teaches that the adsorption-desorption unit includes a plurality of adsorption-desorption chambers, each chamber having a vapor inlet in communication with the vapor outlet of the evaporator and configured to receive vapor from the evaporator, each chamber further including an adsorption-desorption bed, the adsorption-desorption bed including a fluid inlet configured to receive either a heating or a cooling fluid and a fluid outlet, and having a vapor outlet, each chamber further including a fluid inlet in communication with the fluid inlet of the adsorption-desorption bed, and a fluid outlet in communication with the fluid outlet of the adsorption-desorption bed and in communication with the heating fluid inlet of the heating fluid source (refer fig. 2). Use of either heating fluid source of preheater or other heating fluid source would have been an obvious matter of design choice to one of ordinary skill in the art since NG discloses a common heating source between preheater/evaporator and adsorption-desorption unit, and Kim discloses use of different heating sources between preheater and adsorption-desorption unit.
Regarding claim 7, modified Kim teaches limitations of claim 1 as set forth above. The limitations of claim 7 is reciting a manner of operating a device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis 
Regarding claim 8, modified Kim teaches limitations of claim 1 as set forth above. Thu teaches an integrated evaporator-condenser unit which uses same heating and cooling source. Use of integrated unit or separate units using same heating and/or cooling source would have been an obvious matter of design choice to one of ordinary skill in the art since Thu established that it is known in the art to use common heating/cooling source to reduce energy consumption.
Regarding claim 9, the limitation of claim 9 is reciting a function without imparting structure to the system. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Thu and NG as applied to claim 1 above, and further in view of US 2010/0170776 (hereinafter referred as “Ehrenberg”).
Regarding claim 7, modified Kim teaches limitations of claim 1 as set forth above. Modified Kim does not teach that the condenser is configured to operate under vacuum. However, use of vacuum pump to control pressure of condenser is disclosed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777